IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          January 8, 2008
                                     No. 06-11403
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

FREDERICK WILLIAM STURM, JR

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 7:05-CR-16-5


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Frederick William Sturm, Jr. has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Sturm has filed a response. The record is
insufficiently developed to allow consideration at this time of Sturm’s conflict of
interest and ineffective assistance of counsel claims. See United States v.
Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006). Our independent review of the
record, counsel’s brief, and Sturm’s response discloses no nonfrivolous issue for

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 06-11403

appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                     2